PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/481,554
Filing Date: July 29, 2019
Appellant(s): Chen et al.



__________________
Steven L. Nichols
For Appellant


EXAMINER’S ANSWER








This is in response to the appeal brief filed May 10, 2022.
(1) Every ground of rejection set forth in the Office action dated 12/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

SUMMARY OF GROUNDS OF REJECTION 

Brief Summary of prior art rejection for claim 1 under 35 U.S.C. 103 as being unpatentable over Schantz  (US 6,431,670) in view of Akin (US 3,313,902).

As to claim 1, first embodiment of Schantz teaches a broad concept of: liquid supply for supplying liquid in a liquid dispense system (col.1, lines 66-67: an ink cartridge for a printer, wherein the ink cartridge corresponds to “a liquid supply”; printer corresponds to “a liquid dispense system”; thus “a liquid supply for supplying liquid in a liquid dispense system”) comprising a reservoir 13 to hold liquid (fig.1; col.2, lines 48-65), a liquid level sensor circuit for measuring a liquid level in the reservoir 13 comprising two electrodes 16, 18 extending straight into the reservoir 13 along at least part of a height of the reservoir 13 down to a base of the reservoir 13 (fig.1; col.2, lines 48-65: electrodes 16 and 18 extend from the top of the reservoir 13 to the bottom of the reservoir 13), it does not explicitly teach wherein the liquid level sensor circuit is arranged to have increased sensitivity near the base.
Additionally, the second embodiment of Schantz teaches wherein the liquid level sensor circuit is arranged to have increased sensitivity near the base (fig.7; col.6, lines 42-54: second electrode may have the same configuration as the first electrode; bottom portion 16c of first electrode 16 is widest or have larger relative area; hence, when the ink is low, ink level detection system (which includes electrodes 16, 18) is most sensitive and accurate; wherein bottom portion 16c near the base/bottom of reservoir as seen in fig.7).
Moreover, the second embodiment of Schantz further teaches wherein a base portion of one of the electrodes that has an increased sensitivity with respect to a remainder upper portion of the electrode covers less than 40% of a height of the electrode (as recited in claim 7) (fig.7: bottom portion 16c of first electrode covers less than 40% of a height of the electrode 16).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid level sensor circuit of fig.1 of first embodiment of Schantz with sensor arrangement/configuration of fig.7 of second embodiment of Sch, to include wherein the liquid level sensor circuit is arranged to have increased sensitivity near the base. This design has several advantages, wherein when the ink is low, ink level detection system is most sensitive and accurate (fig.7; col.6, lines 42-54).
Nevertheless, Schantz does not explicitly teach wherein one or both of the electrodes has a bent or curved configuration in a lower portion of the reservoir such that a length of each electrode is greater per unit of reservoir height in the lower portion of the reservoir than in an upper portion of the reservoir.
Alkin teaches a concept of an electrode that has a bent or curved configuration in a lower portion of reservoir/tank such that a length of the electrode is greater per unit of reservoir/tank height in the lower portion of the reservoir/tank than in an upper portion of the reservoir because length of electrode does change with the height of reservoir/tank yielding greater sensitivity with greater length per unit of tank height in the lower portion (for example: if tank 102 has same height A for both upper portion and lower portion from transition point B, length of bent/curve electrode will be greater/longer in the lower portion of the reservoir/tank) (see marked-up fig.6 below).

    PNG
    media_image2.png
    322
    623
    media_image2.png
    Greyscale

Since the second embodiment of Schantz teaches second electrode may have the same configuration as the first electrode (as reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Schantz with concept teachings of Alkin to include wherein one or both of the electrodes has a bent or curved configuration in a lower portion of the reservoir such that a length of each electrode is greater per unit of reservoir height in the lower portion of the reservoir than in an upper portion of the reservoir so that the liquid level sensor circuit is arranged to have increased sensitivity near the base (as recited in claim 1); (both electrodes have a curved configuration in the lower portion of the reservoir and a straight vertical configuration in the upper portion of the reservoir (as recited in claim 3); wherein at least a base portion of both electrodes in the lower portion of the reservoir near the reservoir base has a sloped and/or curved shape (as recited in claim 5); wherein an upper portion has a less sloped and/or less curved shape than the base portion (as recited in claim 6) because curved/bent shape/configuration at/near the base portion yields a larger contact surface area per unit height (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low (contact surface of electrode with liquid is ample when liquid level is high in upper portion of tank; hence, more sloped and/or more curved shape of both electrodes are not necessarily needed) because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. curved/bent shape/configuration at/near the base portion yields larger contact surface area (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 


GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL

Grounds of Rejection No. 1: Claims 1, 3-6, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 in view of Akin – US 3313902.

Grounds of Rejection No. 2: Claims 2, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 in view of Akin – US 3313902 and further in view of Kimura – US 20160263905.

Grounds of Rejection No. 3: Claims 13 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 in view of Akin – US 3313902 and further in view of Barlesi – US 20110120219.

Grounds of Rejection No. 4: Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 in view of Akin – US 3313902 and Barlesi – US 20110120219 and further in view of Kimura – US 20160263905.

Grounds of Rejection No. 5: Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 and in further view of Akin – US 3313902 and further in view of Anderson – US 20040125160.

	(2)			Response to Argument

Grounds of Rejection No. 1:

A.	Appellant argues that the Action has overlooked that Akin describes electrodes that terminate at different heights and function very differently from both Schantz and the claimed subject matter. Thus, Akin does not teach or suggest “two electrodes extending into the reservoir along at least part of a height of the reservoir down to a base of the reservoir” so that the liquid level sensor circuit is arranged to have increased sensitivity near the base.” The electrodes in Akin do not together extend down to the base of the reservoir and do not provide increased sensitivity near the base. the Advisory Action of 02/18/2022 ignores this and other differences between the two references and does not honestly consider what would have been suggested to one of skill in the art by the combination. 
In response, the Examiner disagrees. With respect to the Appellant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). In this case, the Examiner did not rely on the functionality of electrodes of Akin. Instead, the Examiner relied on Akin to show that electrode has a bent or curved configuration in a lower portion of reservoir/tank (it is possible to bend electrode configuration) such that a length of the electrode is greater per unit of reservoir/tank height in the lower portion of the reservoir/tank than in an upper portion of the reservoir because (in geometry) a hypotenuse is the longest side of a right-angled triangle. In this case, bending section electrode from transition B corresponds to “hypotenuse” (see marked-up fig.6 above). 
Since Schantz already taught electrodes together extend down to the base of the reservoir and provide increased sensitivity near the base, the modification of electrodes of Schantz utilizing the teachings of Akin would have further benefited Schantz because bending electrodes of Schantz at/near the base portion yields further and larger contact surface area (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low (contact surface of electrode with liquid is ample when liquid level is high in upper portion of tank; hence, more sloped and/or more curved shape of both electrodes are not necessarily needed when liquid level is high in upper portion of tank), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. curved/bent shape/configuration at/near the base portion yields larger contact surface area (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, the Examiner notes that Appellant did not address the motivations pointed out on page 6 of the most recent office action mailed 12/24/2021.

B. Appellant argues that Examiner completely ignores why Akin describes its bent configuration and is an exercise in impermissible hindsight. 
The Examiner disagrees. In response to Appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). Additionally, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 
In this case, since Schantz already taught electrodes together extend down to the base of the reservoir and provide increased sensitivity near the base, the modification of electrodes of Schantz utilizing teachings of Akin will further benefit Schantz because bending electrodes of Schantz at/near the base portion yields further and larger contact surface area (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low (contact surface of electrode with liquid is ample when liquid level is high in upper portion of tank; hence, more sloped and/or more curved shape of both electrodes are not necessarily needed when liquid level is high in upper portion of tank), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. curved/bent shape/configuration at/near the base portion yields larger contact surface area (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, Examiner notes that Appellant did not address the motivations pointed out on page 6 of the most recent office action mailed 12/24/2021.

C. Appellant argues that considering the two references in combination from the perspective of one skill in the art at the time of the invention, as is required, it is entirely unclear how the concept of Sch’s electrode with an increasing width down its length could or should be combined with the coaxial arrangement of Akin in which the electrodes end at different heights to define a range within which the fluid level is to be maintained. These approaches to detecting fluid level are not readily compatible. The Action does not really explain how the teachings of these two references would have obviously been combined by one of skill in the art to arrive at the claimed subject matter. Thus, the claimed subject matter provides features and advantages not known or available in the cited references. Consequently, the cited references will not support a rejection of claim 1 and its dependent clams under 103 and Graham. 
The Examiner disagrees. In response to Appellant’s argument that Akin is non-analogous art, it has been held that the determination that a reference is from a non-analogous art is twofold.  First, we decide if the reference is within the field of the inventor’s endeavor.   If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.    In re Wood, 202 USPQ 171, 174. In this case, the Examiner does not rely on coaxial arrangement of Akin in which the electrodes end at different heights to define a range within which the fluid level is to be maintained.  The Examiner only relied on the bent electrode concept of Akin.  The Akin reference shows that electrode has a bent or curved configuration in a lower portion of reservoir/tank (it is possible to bend electrode configuration) such that a length of the electrode is greater per unit of reservoir/tank height in the lower portion of the reservoir/tank than in an upper portion of the reservoir because (in geometry) a hypotenuse is the longest side of a right-angled triangle. In this case, bending section electrode from transition B corresponds to the “hypotenuse” (see marked-up fig.6 above) thereby increasing sensitivity in the lower portion. 
Since Schantz already taught electrodes together extend down to the base of the reservoir and provide increased sensitivity near the base, the modification of electrodes of Schantz utilizing the teachings of Akin will further benefit Schantz because bending electrodes of Schantz at/near the base portion yields further and larger contact surface area (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low (contact surface of electrode with liquid is ample when liquid level is high in upper portion of tank; hence, more sloped and/or more curved shape of both electrodes are not necessarily needed when liquid level is high in upper portion of tank), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. curved/bent shape/configuration at/near the base portion yields larger contact surface area (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, Examiner notes that Appellant did not address motivations pointed out on page 6 of the most recent office action mailed 12/24/2021.

Grounds of Rejection No. 2:

A.	Appellant argues that claims 2, 9, 16, and 17 are patentable over Sch, Akin, and Kimura. Neither reference, nor the combination of the two, teaches or suggests electrodes that are elongated pins that have “a transition point between a vertical portion of one of the electrodes and the bent or curved configuration is closer to the base than a top of the reservoir (claim 2). This subject matter has not been shown in any cited references. For at least this additional reason, the rejection of claim 2 should not be maintained. 
The Examiner disagrees. While Kimura does not show a transition point between a vertical portion of one of the electrodes and the bent or curved configuration is closer to the base than a top of the reservoir, the combination of Schantz and Akin already teaches a transition point between a vertical portion of one of the electrodes and the bent or curved configuration is closer to the base than a top of the reservoir because modification of electrodes of Schantz utilizing teachings of Akin will further benefit Schantz because bending electrodes of Schantz at/near the base portion yields further and larger contact surface area (longer electrode will yield larger contact surface area) with low liquid level; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low (contact surface of electrode with liquid is ample when liquid level is high in upper portion of tank; hence, more sloped and/or more curved shape of both electrodes are not necessarily needed when liquid level is high in upper portion of tank). Hence, the combination of Schantz and Akin teaches a transition point (or bending point/location) between a vertical portion of one of the electrodes and the bent or curved configuration is closer to the base than a top of the reservoir. 
Since Kimura teaches a concept of wherein electrodes are elongated pins ([0119]: electrode pins 140a and 140b are constituted by conductive members that extend in a bar-like shape), it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electrodes of modified Schantz with concept teachings of Kimura to include wherein the electrodes are elongated pins and a transition point between a vertical portion of one of the electrodes and the bent or curved configuration is closer to the base than a top of the reservoir (as recited in claim 2); wherein the electrodes are composed of metal lead frame having a maximum cross sectional thickness of between approximately 0.5 and 40 millimeters (as recited in claim 9); wherein both electrodes are bent at the transition point so that a length of each electrode is greater per unit of reservoir height below the transition point than above the transition point (as recited in claim 17); a liquid level sensor circuit for measuring a liquid level in the reservoir comprising two electrodes extending as elongated pins into the reservoir along at least part of a height of the reservoir down to a base of the reservoir, wherein one or both of the electrodes has a straight upper portion down to a transition point and a bent or curved configuration in a lower portion below the transition point, wherein the transition point is closer to the base of the reservoir than a top of the reservoir (as recited in claim 16), to detect change in amount of liquid while allowing detecting ink/liquid level accurately when ink/liquid level is low (since curved/bent shape at/near the base portion than a top portion of reservoir/tank (or forming “hypotenuse” electrode length) yields further and larger contact surface area with low liquid level), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to detect change in amount of liquid while allowing detecting ink/liquid level accurately when ink/liquid level is low (since curved/bent shape at/near the base portion than a top portion of reservoir/tank (or forming “hypotenuse” electrode length) yields further and larger contact surface area with low liquid level)) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, Examiner notes that Appellant did not address motivations pointed out on pages 9-10 of the most recent office action mailed 12/24/2021.
  
B. Appellant argues that the rejection of claim 16 should also be withdrawn. Examiner disagrees because claim 16 recites the same subject matter discussed above with respect to claim 2. Accordingly, the rejection of claim 16 is reconsidered and maintained.


Grounds of Rejection No. 3:

Appellant argues that claims 8 and 13 are patentable over Schantz, Akin, and Barlesi. Examiner disagrees due to same reasons given above in favor of the unpatentability of the corresponding independent claim.

Grounds of Rejection No. 4:

Appellant argues that claim 14 is patentable over Schantz, Akin, Barlesi, and Kimura. Examiner disagrees due to same reasons given above in favor of the unpatentability of the corresponding independent claim.

Grounds of Rejection No. 5:

Appellant argues that claim 12 is patentable over Schantz, Akin, and Anderson. Examiner disagrees due to same reasons given above in favor of the unpatentability of the corresponding independent claim.

(3) Conclusion
The examiner believes the prior art rejections for claims 1, 3-6, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 in view of Akin – US 3313902 should be sustained.

The examiner believes the prior art rejections for claims 2, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 in view of Akin – US 3313902 and further in further view of Kimura – US 20160263905 should be sustained.

The examiner believes the prior art rejections for claims 13 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 in view of Akin – US 3313902, and further in further view of Barlesi – US 20110120219 should be sustained.

The examiner believes the prior art rejections for claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 in view of Akin – US 3313902 and Barlesi – US 20110120219 and further in further view of Kimura – US 20160263905 should be sustained.

The examiner believes the prior art rejections for claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 and in view of Akin – US 3313902 and further in view of Anderson – US 20040125160 should be sustained.

Respectfully submitted,
/TRUONG PHAN/
Examiner, Art Unit 2861
Conferees:

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.